Title: To James Madison from Thomas Law, 18 October 1797
From: Law, Thomas
To: Madison, James


Sir.Washington City Octor 18th 1797.
For particular reasons (a chief one is that I have a claim for 10000 £ Stg now pending in England) altho’ I am married to a Virginian Lady & have almost the whole of my fortune vested in America, I am adverse to taking the oath required to entitle me to the rights of Citizenship. I therefore wish to hold lands in Virginia as a foreigner & to request your advice & aid if you approve of my petitioning the legislature.
Pensylvania has flourished by the introduction of foreign capitals & by the emigrants who promote agriculture & manufactures & open roads dig Canals & increase industry & consequently prosperity.
In New York the State has not granted a general permission, but foreigners upon petitioning obtain an Act without difficulty to hold lands & shortly after my arrival there a gentleman gave me a Petition to sign & leave was immediately granted to me & I bought lands which I wish to sell or to exchange for other land in Virginia, as the latter will be more under my inspection & as I have a plan to settle Mrs Laws slaves on a tract to work out their freedom.
It were presumption in me to expatiate upon the political consequences to result from encouraging Europeans to settle in Virginia, because I cannot be so fully acquainted with the various arguments that m[a]y arise; one I have heard is that a European will benefit by buying the land, but surely that jealous objection would go to selling of tobacco flour &ca. Another more specious objection is, that they might influence elections, but what interest can a foreigner possess difft. from that of the State—& how very few comparatively would hold Lands. The object of a purchaser would be to improve his estate by emigrants & by roads buildings &ca. I conceive that Virginia should particularly adopt every method to introduce more whites & if possible to diminish the blacks, whereas an enemy to America once exultingly told me that the blacks multiplied faster than the whites & that if the French got a footing to the Southward their first step would be to proclaim freedom to the Negroes & thus bloodshed & anarchy would ensue. If emigrants were fixed to the Westward would they not combat against Indians & Negroes? But I forbear to digress. My friends—in India are looking to this Country for quiet & security, but I cannot now purchase a tract of land for any one in Virginia & must therefore look towards the Mississippi. I have known some foreigners lately take the old simple oath of allegiance to the United States & hold lands in Virginia without forswearing for ever their King & Country according to the New Oath, & I have heard of some who have taken the ne⟨w⟩ oath as a mere matter of form & assert that they are still subjects of the king of Great Britain. I despise evasions & therefore desire openly to hold lands as a foreigner & I apply to you for advice & aid because my mind does not suggest any solid reason against the adoption of the proposed measure to allow it on Petition. With particular Compts. to Mrs Maddison I remain yr mt faithful & obt St
Thomas Law
